DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.
 
Response to Remarks
As an initial matter, Applicant's remark filed 2/5/2021, directed to the art of record Srinivasan, “does not teach or suggest a "pre-selection" of an acquirer before the transaction data for that transaction is even received as amended claim 1 describes”, have been fully considered but they are not persuasive.  Please consider that throughout the teaching, Srinivasan discusses a primary qualification criteria that determines category which is mapped to an acquirer independently, that is based on for example, payment network, card type, or merchant category code (MCC), establishing a routing plan to an acquirer prior to routing transaction data (that is, not the transaction related as disclosed by Srinivasan, but the transaction data that is required for transaction processing), as it is tied to qualified pricing tiers of the respective acquirer (See ¶0026-¶0029).  Evidence that the routing plan is in place prior to the transfer of transaction data associated with a specific transaction, can be found at ¶0030: Some embodiments of the present disclosure determine an interchange rate as per the primary qualification criteria of a payment network to determine the interchange category the transaction will fall under. In some embodiments, the interchange category may then be applied to determine an acquirer with a pricing model that yields the least cost, e.g., the lowest cost, markup rate (e.g., one of the appropriate tiered pricing models or the interchange plus pricing model offering the lowest markup rate, from one of many acquirers that the marketplace server may be subscribed to) before routing the transaction to the lowest cost acquirer for further authorization and processing).
Further Srinivasan effectively teaches the claim language of Claims 12 and 24, new claim language found in the dependent claims reciting a transaction category basis associated with a previous transaction in the category established by for example, an MCC that is, any transaction, previous or future, is defined by the acting merchant. Please see rejection herein. 
Also, please note in view of broadening amendments and recent Court decisions, examiner imposes a 35 USC §101 rejection, non-statutory.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim 1 and similar claims 5, 12 and 24, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to the same limitations of:
communicating, with multiple acquirers to solicit responses from the multiple acquirers for processing future transactions associated with a transaction category, wherein the multiple acquirers receive funds from one or more issuers on behalf of the payment processing system (i.e. communicating request for specific data to a specified recipient); 
receiving, by the one or more computers and in response to communicating with the multiple acquirers, responses from the multiple acquirers, wherein each response indicates a cost to be charged by a respective acquirer for  processing the future transactions associated with the transaction category (i.e. receiving response in the form of a cost for future service (e.g. categorical/itemized estimates)); 
selecting, by the one or more computers, an acquirer from the multiple acquirers based at least in part on the acquirer providing a response indicating a lowest cost for processing the future transactions associated with the transaction category (i.e. selecting a service according to a criterion (e.g. well-known criterion of least cost)) ; 
at a time after the acquirer has been selected, receiving, by the one or more computers and from a point-of-sale (POS) (i.e. receiving transaction data)
determining, by the one or more computers and based at least in part on the transaction data, that the transaction is associated with the transaction category (i.e. organizing data into categories (e.g. previous transaction-established categories); and 

The limitations communicating information, organizing information, and performing a conventional commercial activity according to selected criterion as drafted, is a process that, under its broadest reasonable interpretation, is a fundamental economic practice and thus grouped as a certain method of organizing human interactions, but for the recitation of generic computer components. That is, other than reciting “by one or more processors... with computer-readable media storing instructions,” nothing in the claims elements precludes the process from Certain Methods of Organizing Human Activity. For example, but for the “by one or more processor” language, the steps, alone and in combination encompass the fundamental economic practice of minimizing costs in anticipation of a transaction.  Specifically, the step of planning to minimize cost prior to the transaction processing, fails to distinguish the claims from the judicial exception of Certain Methods of Organizing Human Activity.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims only recites one additional element – using one or more processors with computer-readable media storing instructions -to perform the process. The processor in is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of communicating/receiving, organizing and relating data), such that they amount no more than mere instructions to apply the exception using generic 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-4, 6-11, 13-19 and 25-27 are dependent on independent claims 1, 5, 12 and 22, and include ail the limitations of independent claim. Therefore these claims recite the same abstract idea with the additional limitations of defining/describing basis for categories (e.g. “attributes”), and the repetition of the process by the defined second category,  limitations which are either non-functional descriptive material  or drawn to extra-solution activity that does not meaningfully limit the claim in the patentability analysis; and do not in themselves recite technology that performs outside their intended functions of the “one or more processors”.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-7, 9, 12,  15, 16, 18, 24, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US2019/0325403), herein “Srinivasan”; in view of Nambiar et al. (US 2010/0088204), herein “Nambiar”

Referring to Claims 1, 5, 9, 12, 18 and 24, Srinivasan teaches the related methods, system and non-transitory computer readable media respectively directed to the same limitations reciting:
 	communicating, by one or more computers of a payment processing system (e.g. Fig. 1), with multiple acquirers to solicit responses from the multiple acquirers for processing future transactions associated with a transaction category, wherein the multiple acquirers receive funds from one or more issuers on behalf of the payment determining an interchange rate and an interchange category based on the primary qualification criteria and the received transaction related information; determining, from a plurality of acquirers and pricing models associated with each acquirer in an electronic storage medium, a pricing model of an acquirer that yields the lowest fees applicable to the merchant based on one or more of, the transaction related information, the primary qualification criteria, and the interchange category; and transmitting the transaction-related information to the acquirer.); 
receiving, by the one or more computers and in response to communicating with the multiple acquirers, responses from the multiple acquirers, wherein each response indicates a cost to be charged by a respective acquirer for processing the future transactions associated with the transaction category (¶0015… determining, from a plurality of acquirers and pricing models associated with each acquirer in an electronic storage medium…; and Fig. 1 and ¶0016 teaching the system of Claim 5 henceforth); 
selecting, by the one or more computers, an [first] acquirer from the multiple acquirers based at least in part on the acquirer providing a response indicating a lowest cost for processing the future transactions associated with the [first] transaction category (¶0015: a pricing model of an acquirer that yields the lowest fees applicable to the merchant based on one or more of, the transaction related information, the primary qualification criteria, and the interchange category; and transmitting the transaction-related information to the acquirer); 
at a time after the acquirer has been selected, receiving, by the one or more computers and from a point-of-sale (POS) transaction data associated with a  2 of 22S156-0252UStransaction (¶0015:and transmitting the transaction-related information to the acquirer; : Furthermore, each merchant may have one or more payment terminals (“terminals”) enabling the merchant and/or its consumer to initiate a payment transaction using the consumers' payment vehicles. Each terminal may have a unique terminal identifier, and each terminal identifier may be mapped to the marketplace's merchant identifier and/or other terminal identifiers…. Furthermore, various embodiments may enable the merchant to communicate with the marketplace server (e.g., via the various terminals of the merchant) in a format understood by the marketplace server);
 	determining, by the one or more computers and based at least in part on the transaction data, that the transaction is associated with the transaction category (¶0030: Some embodiments of the present disclosure determine an interchange rate as per the primary qualification criteria of a payment network to determine the interchange category the transaction will fall under. In some embodiments, the interchange category may then be applied to determine an acquirer with a pricing model that yields the least cost, e.g., the lowest cost, markup rate (e.g., one of the appropriate tiered pricing models or the interchange plus pricing model offering the lowest markup rate, from one of many acquirers that the marketplace server may be subscribed to) before routing the transaction to the lowest cost acquirer for further authorization and processing); and
in response to determining that the transaction is associated with the transaction category, communicating, by the one or more computers and with the previously selected [first] acquirer to initiate processing of the [first] transaction (¶0030: … further authorization and processing).
In some embodiments, the marketplace server 116 may receive information from the merchant 106 and/or terminals 110A-C, maintain a database 120 of stored information related to payment networks and pricing models of a plurality of acquirers, periodically or continually update its database 120).
However Nambiar in an earlier model for dynamic interchange pricing, discloses specifically a transaction history database that stores a selected period of prior transactions associated with for example, a merchant category (e.g. ¶0057: In other embodiments, aggregate spending figures may also or alternatively be compiled each quarter for the prior 12 months for each of a number of different categories of merchant patronized by the cardholder, and/or for one or more specific merchants patronized by the cardholder); and/or a category directed to spending level history (¶0064), with database categories reference to account data (i.e. not transaction data).
One of ordinary skill in the art would find it obvious to base transaction categories on transaction histories to give both issuers and merchants the advantage of identifying and facilitating increased interchange revenues from known high-spending accounts (See Nambiar at ¶0076-¶0077).

Referring to Claims  2, 6, 7, 15, 16 and 25, Srinivasan, in view of Nambiar, teaches the claims dependencies and Srinivasan further teaches broadly, identifying, by the one or more computers of the payment processing system, the transaction category (i.e. a first transaction category), based at least in part on one or more attributes  associated with at least one previous transaction (e.g. in the disclosed embodiment of the database that maintains an exclusive mapped relationship with a payment network or a merchant category code (MCC) being periodically updated (e.g. Fig. 3A; and  ¶0036: In some embodiments, the marketplace server 116 may receive information from the merchant 106 and/or terminals 110A-C, maintain a database 120 of stored information related to payment networks and pricing models of a plurality of acquirers, periodically or continually update its database 120), further wherein the transaction category defines one or more value sets corresponding respectively to the one or more attributes, and wherein each value set of the one or more value sets comprises a value, multiple values, or a range of values (¶0026: interchange rates).
Srinivasan further teaches the limitations of Claims 6 and 7, with Fig 3A for example wherein a merchants transactions are mapped to a payment network (i.e. first transaction category) with the primary qualification criteria teaching the “attribute” and the interchange rate teaching the value in the value set. 
 
Referring to Claims 4, and 27, Srinivasan, in view of Nambiar, teaches the claims dependencies and Srinivasan further teaches identifying, by the one or more computers of the payment processing system, the 3 of 22S156-0252UStransaction category based at least in part on 
an identity of an entity conducting the at least one previous transaction; a category code corresponding to the entity conducting the at least one previous transaction (¶0026: The marketplace server may be an apparatus that acts as a marketplace for merchants, providing each merchant with a merchant identifier and one or more terminal identifiers at the time of sign up. The marketplace server may contain a database that hosts the interchange categories and/or interchange rates as laid out by the payment networks. These interchange categories and/or interchange rates may be determined by the payment networks (e.g., Visa, MasterCard, Discover, American Express, JCB, etc., for credit networks, and/or Star, Plus, Genie, Cirrus, etc., for debit networks) on a periodic basis and may be independent of the acquirer being used in the payment transaction. Each of these interchange categories and/or interchange rates, determined by the payment network, may be based on the payment network's own “primary qualification criteria,” which may be a set of rules by which a given purchase transaction can be determined to fall into a particular interchange category and/or interchange rate for billing purpose. The primary qualification criteria may be based on the payment network being used, and may therefore be independent of the acquirer. In some embodiments, the primary qualification criteria may be based, further, on the card type and Merchant Category Code (MCC) assigned to the merchant by each payment network).  

Referring to Claim 10 Srinivasan, in view of Nambiar, teaches claim 5,  and Srinivasan further teaches wherein each of the first responses from the multiple .  

Claims 3, 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan, view of Nambiar ; and further  in view of Choi et al. (US 2014/0052616), herein “Choi”.

Referring to Claims 3, 8 and 26, Srinivasan in view of Nambiar, teaches the claims dependencies, and while Srinivasan teaches attributes embracing tiered pricing models according to interchange rates, and Nambiar explicitly discloses identifying, by the one or more computers of the payment processing system, the transaction category based at least in part on one or more attributes associated with at least one previous transaction as indicated in the rejection for the independent claims, further disclosing categories /attributes based on previous transaction that impose spending flags (see ¶0064), attributes including consideration of risk assessment in the acquirer determination, both 
are silent to “wherein at least one of the one or more attributes relates to a chargeback risk”.
Choi, in his model for transaction brokering and in a context of open communication within the merchant/acquirer system through a payment management platform (Fig. 1), discloses this limitation, and the rationale for chargeback risk consideration  (¶0062: The process of generating the dual-MID transaction gains special importance within the context of the credit card payments industry in that the first and second transactions are routed to two distinct merchants of record (i.e., the merchant and the PMP operator) and, as a result, the two distinct merchants of record each transact directly with the cardholder (i.e., the consumer) via PMP 110 and retain standard merchant responsibilities over their respective payments--namely exposure to chargeback risk, visibility on the cardholder statement, and direct funding from an acquirer partner. Assigning responsibility in this manner enables a consumer-pay model minimizing operational cost and risk, while maximizing efficiency and scalability.)
One of ordinary skill in the art would find it obvious to incorporate chargeback risks assessment into the acquirer response (i.e. bid), to appeal to the merchant that is incentivized to minimize transaction risk (i.e. provision of expedient and reliable funding), in their acquirer selection.

Claims 11, 13, 14 17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Srinivasan, in view of Nambiar; and further in view of Tikku (US 2014/0372234), herein “Tikku”.

Referring to Claims 11 and 19, Srinivasan in view of Nambiar, teaches Claims 5 and 12, and Srinivasan further teaches communicating with multiple acquires to obtain rates on different categories of transactions (Figs3A/3B), yet fails to teach the features of a dynamic acquirer selection process; and while Nambiar discloses a dynamic rate as a function of category (e.g. ¶0075), and obtaining additional transaction data associated with the second transaction (e.g. Fig. 6: SPENDING LEVEL), neither Srinivasan nor 
Tikku however in his model for giving a POS more control over optimizing costs associated with a transaction, discloses obtaining second responses for processing one or more future payment exchanges associated with a second transaction category (Fig. 4, entering process at steps 416-418; ¶0082: At the next decision step 416, an inquiry can be made as to whether more point of sale transactions are desired. If so, then the process moves to another decision step 418, where another inquiry is made as to whether there are any new terms from any of the actively participating third-party providers. If so, then the method reverts back to step 406, and then repeats.); 
selecting a second acquirer from the multiple acquirers based at least in part on the second responses (Fig. 4, steps 406);
receiving additional transaction data with a second transaction (e.g. ¶0079: At the following step 408, the terms of a particular point of sale consumer transaction can be received into the system. This can be done any number of ways, such as, for example, simply scanning a bar code of purchased items at a cash register and the tendering of a credit card or other payment device by the customer. All data regarding the location, date, time, items purchased, customer, and type of payment can be input into the system); 
determining, based at least in part on the exchange information additional transaction data  the second payment exchange, that the second payment exchange is associated with the second transaction category (e.g. ¶0079; determine category based on received input); and
 initiating processing of the second payment exchange using the second acquirer instead of the first acquirer (¶0082/¶0083: If there are no new terms, however, then them method reverts back to process step 408, and then repeats).  
One of ordinary skill in the art would find it obvious to make the acquirer selection process dynamic as a function of each transaction because it provides for greater merchant flexibility to foster a more efficient marketplace that results in benefits for the purchaser, merchant and financial service providers (See Tikku Background).

Referring to Claim 13, Srinivasan in view of Nambiar, teaches 12, and while Srinivasan is silent to teaches wherein each response is for a specified quantity of transaction of a particular transaction category, Nambiar discloses response according to a spending level (e.g. Fig. 7A, step 716), yet neither teach wherein each response is for a specified quantity of transaction of a particular transaction category.
However Tikku discloses in his model for giving a POS more control over optimizing costs associated with a transaction this limitation (e.g. ¶0015/¶0058/¶0061: volume rates).


Referring to Claim 14, Srinivasan in view of Nambiar, teaches Claim 12, yet both are silent to wherein the multiple transaction categories correspond to respective risk categories.
 However Tikku discloses in his model for giving a POS more control over optimizing costs associated with a transaction this limitation (¶0083: If no further transactions are desired at step 416 though, then the method proceeds to finish at end step 420. Still further steps not shown can include, for example, providing offers or advertisements to a merchant or consumer, extending credit offers to merchants or consumers, or requiring a PIN or other personal identifier where certain transactions are determined to be more risky than less risky ones. Many other potential process steps may also be included, as will be readily appreciated. These processes can provide benefits that influence the consumer or purchaser select one tender type over another tender type). 
One of ordinary skill in the art would find it obvious to make the acquirer selection process dynamic as a function of each transaction because it provides for greater merchant flexibility realize a financial advantage to conduct less risky transaction practices that results in benefits for the purchaser, merchant and financial service providers that would  (See Tikku Background).

Referring to Claim 17, Srinivasan in view of Nambiar,  teaches the method of Claim 15, and while Nambiar discloses attributes values relating to previous spending activity (Ibid), yet both are silent to wherein at least one of the one or more attribute values relates to a financial risk.
 	However Tikku discloses in his model for giving a POS more control over optimizing costs associated with a transaction this limitation (¶0056: Again, the actual processes of verification, risk assessment, authorization, credit granting or denial, and merchant reconciliation are generally well known for the processing of electronic transactions between a merchant and their contracted third-party provider. Further details of such can be found at, for example, U.S. Pat. No. 8,255,325, which is incorporated by reference herein in its entirety, among other references).
One of ordinary skill in the art would find it obvious to make the acquirer selection process dynamic as a function of each transaction because it provides for greater merchant flexibility realize a financial advantage to conduct less risky transaction practices that results in benefits for the purchaser, merchant and financial service providers that would  (See Tikku Background).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210. The examiner can normally be reached M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687